
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 464
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2011
			Mr. Akin (for
			 himself, Mr. Luetkemeyer,
			 Mr. Carnahan,
			 Mrs. Hartzler,
			 Mr. Long, Mr. Johnson of Illinois,
			 Mrs. Emerson,
			 Mr. Costello, and
			 Mr. Clay) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the St. Louis Cardinals on
		  winning the 2011 World Series Championship.
	
	
		Whereas, on October 28, 2011, the St. Louis Cardinals
			 defeated the Texas Rangers by a score of 6–2 in game 7 to win the 2011 World
			 Series and become the champions of Major League Baseball;
		Whereas this is the 11th World Series title that the St.
			 Louis Cardinals have won;
		Whereas the Texas Rangers demonstrated great skill and
			 sportsmanship in order to reach their 2nd World Series;
		Whereas the Cardinals executed an amazing run for the
			 playoffs, winning 23 of their last 32 games to qualify for the playoffs as the
			 National League wild card team;
		Whereas the Cardinals beat the Philadelphia Phillies, the
			 team with the best record in the regular season, in game 5 of the National
			 League Division Series;
		Whereas the Cardinals beat the Milwaukee Brewers in game 6
			 of the National League Championship Series;
		Whereas the 107th World Series was one of the most
			 exciting series in baseball history;
		Whereas Albert Pujols’s performance in game 3 was one of
			 the best performances in World Series history;
		Whereas the Cardinals, led by David Freese, staged an
			 amazing come from behind win in game 6;
		Whereas Manager Tony La Russa, who has won 3 World Series
			 titles, announced his retirement on October 31, 2011;
		Whereas General Manager John Mozeliak and owner William
			 DeWitt, Jr. assembled a great team;
		Whereas the entire roster of the 2011 Cardinals should be
			 congratulated, including World Series Most Valuable Player David Freese, as
			 well as Bryan Anderson, Bryan Augenstein, Miguel Batista, Lance Berkman,
			 Mitchell Boggs, Andrew Brown, Chris Carpenter, Matt Carpenter, Adron Chambers,
			 Maikel Cleto, Zack Cox, Allen Craig, Tony Cruz, Daniel Descalso, Brandon
			 Dickson, Octavio Dotel, Ryan Franklin, Rafael Furcal, Jaime Garcia, Tyler
			 Greene, Mark Hamilton, Matt Holliday, Edwin Jackson, Jon Jay, Pete Kozma,
			 Gerald Laird, Kyle Lohse, Lance Lynn, Kyle McClellan, Trever Miller, Yadier
			 Molina, Jason Motte, Corey Patterson, Albert Pujols, Nick Punto, Colby Rasmus,
			 Adam Reifer, Arthur Rhodes, Shane Robinson, Marc Rzepczynski, Fernando Salas,
			 Eduardo Sanchez, Skip Schumaker, Brian Tallet, Ryan Theriot, Raul Valdes, Adam
			 Wainwright, P.J. Walters, and Jake Westbrook; and
		Whereas Cardinals fans, who are among the best fans in the
			 Nation and were vital to the team’s success, can now call their baseball team
			 world champions: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 St. Louis Cardinals on winning the 2011 World Series; and
			(2)commends the
			 players, coaches, management, staff, and fans of the St. Louis Cardinals on
			 this great victory.
			
